         Case 1:19-cv-04466-LMM Document 16 Filed 10/21/19 Page 1 of 4



                          IN UNITED STATES DISTRICT COURT
                         FOR NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


TAKIA WALTON, DANYLLE MCHARDY,
GEORGE DE LA PAZ JR., KEVIN JACOBS
and FEIONA DUPREE,
Each individually and on Behalf of                       Civil Action No.: 1:19-cv-4466 LMM
ALL OTHERS SIMILARLY SITUATED
                                                         ​Jury Trial Demanded

      Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.

      Defendant.



                   MOTION FOR LEAVE TO FILE PLAINTIFFS’
              SECOND AMENDED COMPLAINT - COLLECTIVE ACTION
                   AND MEMORANDUM OF LAW IN SUPPORT


       COMES NOW Plaintiffs, by and through their undersigned counsel, respectfully move

the Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for leave to file a Second

Amended Complaint, a copy of which is attached hereto as Exhibit A. It re-pleads the individual

and collective FLSA claim and clarifies the putative class to address the concerns raised in

Defendant’s Motion to Strike or Deny Without Prejudice or Stay filed on October 15, 2019.

       Plaintiffs were unable to obtain Defendant’s consent prior to filing this motion so it is

unknown whether Defendant opposes this motion. Accordingly, Plaintiffs file this motion

seeking the Court’s leave to amend, which should be granted for the reasons set forth below.




                                                1
         Case 1:19-cv-04466-LMM Document 16 Filed 10/21/19 Page 2 of 4



                                           ARGUMENT

       Pursuant to Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The decision as to whether

or not to grant leave to amend a pleading is within the sound discretion of the district court, but

this discretion is strictly circumscribed by the proviso that “leave shall be freely given when

justice so requires.” ​Gramegna v. Johnson​, 846 F.2d 675, 678 (11th Cir. 1988). Therefore, a

justifying reason must be apparent for denial of a motion to amend. ​Moore v. Baker,​ 989 F.2d

1129, 1131 (11th Cir. 1993). The district court’s discretion is not broad enough to permit denial

absent a substantial reason to deny leave to amend. ​Shipner v. Eastern Air Lines, Inc.​, 868 F.2d

401, 407 (11th Cir. 1989).

       There is good cause for filing the Second Amended Complaint since none of the factors

that may militate against granting a motion to amend is present in this case. There has been no

undue delay in Plaintiffs’ request to amend and Plaintiffs are not seeking the amendment in bad

faith or with a dilatory motive.

       Plaintiffs only seek to clarify the scope of the putative to resolve any confusion regarding

the relief being sought from the court. The proposed amendments make clarifying changes to

paragraphs 47 and 64 of Plaintiffs’ First Amended Complaint to reflect Plaintiffs’ intent to seek

judicial notice to the following putative class:

       All Publix Bakery and Deli departments Managers and Assistant Managers
       nation-wide, who were misclassified as exempt salaried employees, performed
       mostly manual labor and were not paid at the proper overtime rate for hours
       worked more than forty (40) hours in any week within three (3) years prior to
       the inception of this lawsuit.




                                                   2
          Case 1:19-cv-04466-LMM Document 16 Filed 10/21/19 Page 3 of 4



       The interests of justice and judicial economy will undoubtedly be served by having all

allegations and relief sought clearly presented to the Court as set forth in Plaintiffs’ proposed

Second Amended Complaint.          The amendments are narrowly tailored to reflect Plaintiffs’

present understanding of the case, address the concerns raised by Defendant and enable the

action to more effectively proceed on the merits.

       Moreover, Defendants will not suffer any undue prejudice by virtue of the Court’s

allowance of the proposed amendment. The determination of whether prejudice would occur

involves assessing whether an amendment would result in additional discovery, cost, or

preparation to defend against new facts or theories. ​See, e.g., Cureton v. Nat’l Collegiate Athletic

Ass’n,​ 252 F.3d 267, 273 (3d Cir. 2001); ​Frontline Int’l v. Edelcar, Inc., 2​ 011 WL 13209612, at

*3 (M.D. Fla. Apr. 6, 2011). Defendant is already familiar with the facts supporting Plaintiffs’

proposed Second Amended Complaint, which are not substantively different from the facts

described in Plaintiff's First Amended Complaint. No scheduling order has been issued that

requires amending and no discovery has been conducted that will be impacted by the instant

motion.

       Accordingly, the interests of justice militate in favor of granting Plaintiffs’ motion for

leave to file the proposed Second Amended Complaint. The grant of this motion is particularly

appropriate given the absence of any substantial reason to deny leave to amend and its benefits

with respect to judicial economy. If the court grants Plaintiff’s motion for leave to amend,

Plaintiff will amend its pending Motion for Conditional Class Certification to ensure that the

court has a consistent description of the putative class being considered for judicial notice.




                                                  3
        Case 1:19-cv-04466-LMM Document 16 Filed 10/21/19 Page 4 of 4




                                        CONCLUSION

       For the reasons identified above, Plaintiffs respectfully request that the Court grant this

motion for leave to file the proposed Second Amended Complaint.



Dated October 21, 2019                              Respectfully submitted,

                                                    /s/ Arnold J. Lizana
                                                    Law Offices of Arnold J. Lizana III
                                                    GA Bar No.: 698758
                                                    1175 Peachtree Street NE, 10th Floor
                                                    Atlanta, GA 30361
                                                    T: 877-443-0999
                                                    F: 877-443-0999
                                                    alizana@attorneylizana.com

                                                    Taft L. Foley II
                                                    The Foley Law Firm
                                                    (​ADMITTED PRO HAC VICE​)
                                                    3003 South Loop West, Suite 108
                                                    Houston, Texas, 77002
                                                    T: (832) 778-8182;
                                                    F: (832) 778-8353
                                                    taft.foley@thefoleylawfirm.com
                                                    ATTORNEYS FOR PLAINTIFFS




                                                4
